SMITH, J.
We see no objection to the procedure had in the trial court allowing the jury to hear the testimony as to the value of one piece of property separate from the others, and then assessing the compensation for the same to the owner before proceeding to ascertain the value of another piece.
Condemnation proceedings must be brought before a single jury, which was done in this case; and when the jury was impaneled it was sworn but once to make the whole inquiry and assessment.
Revised Statutes 2245 (Lan. 3593; B. 1536-109) provides that “The assessment shall be in writing, signed by the jury, and shall be so made that the amount payable to the owners of each lot or parcel of land may be ascertained.”
As disclosed by the record herein, we think the action of the court below is in conformity with this section, and cannot be complained of by the city.
Judgment affirmed.
Swing and Giffen, JJ., concur.